Citation Nr: 0018662	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  98-10 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury.

2.  Entitlement to service connection for flat feet (pes 
planus).

3.  Entitlement to service connection for degenerative joint 
disease, lumbar spine.

4.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from February 1982 to February 
1986.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.  That rating decision denied 
entitlement to service connection for a right knee injury, to 
include aggravation of a pre-service right knee disorder, and 
denied service connection for flat feet, degenerative joint 
disease of the lumbar spine (claimed as a back condition), 
and a left knee disorder.

In a substantive appeal submitted in July 1998, the veteran 
requested a hearing before the Board.  A Travel Board hearing 
was conducted by the undersigned Board Member in April 2000.  
The veteran requested that the record be held open for 60 
days after the Travel Board hearing for submission of 
additional medical evidence, and the record was held open.  
However, no additional medical evidence was submitted after 
the April 2000 hearing.  

The veteran's claims for service connection for flat feet and 
for degenerative joint disease, lumbar spine, are addressed 
in the REMAND appended to this decision.



FINDINGS OF FACT

1.  The veteran has reported chronic right knee pain for many 
years, and there is a current diagnosis of right knee strain, 
as well as medical evidence of record which relates that 
current right knee disorder to in-service injury.

2.  The record on appeal includes a current medical diagnosis 
of pes planus, the veteran's assertions that his flat feet 
were aggravated by military service, and a medical opinion 
that the veteran's military training exacerbated preexisting 
pes planus.

3.  There is no current diagnosis of any left knee disorder, 
nor is there medical evidence of any current residual of any 
left knee disorder previously treated.


CONCLUSIONS OF LAW

1.  Right knee strain was incurred in service.  38 U.S.C.A. 
§§ 1110,  5107(a) (West 1991).

2.  The veteran has submitted a well-grounded claim of 
entitlement to service connection for flat feet (pes planus).  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a left knee disorder.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compensation will be paid to any veteran disabled by disease 
or injury incurred in or aggravated by active military 
service, who was discharged or released under conditions 
other than dishonorable from the period of service in which 
the disease or injury was incurred, provided the disability 
is not the result of the person's own willful misconduct.  38 
U.S.C.A. §§ 1110, 1131 (West 1991). 

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with active military service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  

However, the first step in reviewing a claim for service 
connection is to determine whether the veteran has presented 
a well-grounded claim.  In this regard, the veteran bears the 
burden of submitting sufficient evidence to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  Simply stated, a well-grounded claim 
must be plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  This 
burden may not be met merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Epps, supra; Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

Establishing a well-grounded claim of entitlement to service 
connection generally requires: (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Epps, 126 F.3d at 1468-70; Caluza 
v. Brown, 6 Vet. App. 489, 507 (1995).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to the claim.  
Epps, 126 F.3d at 1469.  

In addition, a well-grounded claim may be established under 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of § 3.303(b) if the condition 
observed during service or any applicable presumption period 
still exists, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology.  Savage, 10 Vet. App. at 
498.


1.  Claim for Service Connection for Right Knee Disorder

Private medical records dated in 1978 reflect that the 
veteran sustained trauma to the right knee.  There was pain 
and effusion, but no abnormality on radiologic examination, 
and no evidence of ligament or meniscus damage or internal 
derangement.

The veteran's service medical records reflect that no knee 
disorder was noted at the time of service induction 
examination in January 1982.  In June 1982, the veteran 
complained of right knee pain of two weeks' duration after 
twisting the knee.  The veteran reported having incurred a 
"football injury" prior to service, with swelling at that 
time.  The treating medical provider diagnosed right knee 
pain and probable meniscus tear, old.  In January 1984, the 
veteran again complained of right knee pain.  Patellar grind 
was present.  The impression was mild patellofemoral 
arthritis.  In July, September, and October 1985, the veteran 
was again treated for right knee pain.  The veteran's 
musculoskeletal system was described as normal at the time of 
service separation examination conducted in December 1985.

On VA examination conducted in July 1997, the veteran 
provided a history of injury of the right knee in high 
school.  He reported he was told he had complete recovery.  
He reported that he reinjured the knee in service.  
Radiologic examination of the knees disclosed no abnormality.  
The examiner who conducted a September 1997 VA examination 
concluded that the veteran had normal knees with overuse 
syndrome.

On VA examination conducted in February 1999, there was 
marked excursion of the right on anterior drawer examination.  
The examiner opined that he had full recovery from his pre-
service injury.  An MRI showed minimal joint effusion and a 
bipartite patella, but was essentially negative, with intact 
menisci.  The examiner, in an August 1999 addendum, concluded 
that right knee strain was the appropriate diagnosis.  The 
examiner stated that "[r]ight knee impairments stems (sic) 
from 1982 injury."  This statement appears to link the 
veteran's current diagnosis of right knee strain to the 
veteran's in-service injury.  Moreover, the MRI findings, 
which reflect that the veteran's ligaments and menisci in the 
right knee were intact, support the examiner's conclusion 
that the veteran did not have residuals of a pre-service 
injury, so that the current diagnosis was properly linked to 
in-service injury rather than aggravation of a pre-existing 
disorder.

This evidence of a medical opinion linking an in-service 
injury of the right knee to a current diagnosis of a right 
knee disorder, establishes a well-grounded, that is, 
plausible claim.  Moreover, as the evidence establishes a 
current diagnosis linked to an in-service injury, and as all 
contradictory medical evidence or opinion is inconsistent 
with the results of the 1999 MRI, the veteran is entitled to 
service connection for a right knee strain as the current 
residual of a right knee injury incurred in service.

2.  Entitlement to Service Connection for Flat Feet

The veteran contends that he had flat feet during service, 
even though there is no record of this disability in his 
service medical records.  The VA examiner who conducted a 
September 1997 examination concluded that the veteran did 
have flat feet in service and that military training 
exacerbated that disorder.  The VA examiner's medical opinion 
that the veteran had flat feet in service is sufficient to 
establish a plausible claim, even though the disability is 
not noted in the service medical records.  The Board finds 
that the veteran has established a plausible, or well-
grounded claim.  However, further development is required to 
provide the veteran an opportunity to prove his claim on the 
merits.  38 U.S.C.A. § 5107(a).


3.  Entitlement to Service Connection for Left Knee Disorder

The veteran's service medical records disclose no complaint 
of left knee pain or treatment of the left knee in service.  
No abnormality or complaint regarding the left knee was noted 
on service separation examination conducted in December 1985.

Private medical records dated on August 1996 reflect that the 
veteran complained of left knee pain.  A MRI was conducted.  
It disclosed chondromalacia of the patella.  The records are 
devoid of evidence or opinion as to the onset, etiology, or 
duration of this disorder.  Arthroscopy and debridement of 
the left patella was conducted in early September 1996.  The 
veteran did well after surgery, and no left knee disorder was 
diagnosed at the time of the veteran's release from further 
treatment by this provider.  Records of private treatment in 
December 1996, and January and February 1997 are devoid of 
any complaints of left knee pain or diagnosis of any left 
knee disorder.

On VA examination in July 1997, the veteran reported a 
previous arthroscopy of the left knee.  He reported continual 
pain in the knees.  The veteran was able to squat, with pain, 
and audible popping.  Left knee flexion was full without 
instability or effusion.  There was tenderness on moderately 
deep palpation of peripatellar area.  No abnormality of the 
left knee was noted on radiologic examination.  The examiner 
concluded that the examination and x-rays revealed normal 
knees.  

No diagnosis of any left knee disorder was assigned on VA 
examinations conducted in September 1997 or February 1999, 
although it is not clear wither the general diagnosis of 
"normal knee, overuse syndrome" assigned by the examiner who 
conducted the September 1997 VA examination was intended to 
apply to both knees.  However, as the examiner stated the 
diagnosis in the singular ("normal knee") and as the 
examiner's finding was that the veteran had abnormal 
alignment of the knees due to pes planus, the Board finds 
that the diagnosis related to the pes planus and does not 
establish a current medical diagnosis of a left knee 
disorder.

As to his left knee, the veteran testified, at his April 2000 
Travel Board hearing, that the physician who treated him for 
left knee told him that the problem was a calcium deposit and 
could be eliminated.  He stated that he continued to have 
lower extremity pain after the left knee arthroscopy, and 
this was found to be due to pes planus.  He also appeared to 
indicate that his left knee problems were related to service 
or one of the claimed disabilities in this case.  However, 
the veteran did not submit any additional medical evidence 
supportive of a claim that that he has a current left knee 
disorder as he indicated he would although he testified that 
he continues to be treated for and have lower extremity, 
calf, and ankle pain due to pes planus.

The medical evidence reveals that no left knee disorder was 
diagnosed in service or within any applicable presumptive 
period proximate to service.  Moreover, there is no competent 
medical evidence that the veteran has a current left knee 
disorder, other than pain due to pes planus.  The Board notes 
in particular that the only diagnosed disorder was pes 
planus, bilaterally, and that diagnosis, even combined with 
complaints of left knee pain, does not serve as a basis for a 
grant of service connection for a left knee disorder.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Moreover, 
there is no diagnosis of residuals of a left knee disorder, 
chondromalacia patella, previously diagnosed and surgically 
treated in 1996.  

In the absence of evidence that a left knee injury or 
disorder was incurred in service, and in the absence of 
medical evidence of a current diagnosis of any left knee 
disorder, the veteran has failed to prove two of the 
essential elements of a well-grounded claim.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  The Board concludes that the 
claim of entitlement to service connection for a left knee 
disorder is not well grounded and must be denied.



ORDER

Service connection for the residuals of a right knee injury, 
diagnosed as right knee strain, is granted.  

The veteran's claim for service connection for flat feet (pes 
planus) is well-grounded, and to this extent only, the appeal 
is granted.

Service connection for a left knee disorder is denied.


REMAND

The medical evidence, as described above, establishes a well-
grounded claim for service connection for flat feet.  
38 U.S.C.A. § 5107(a).  Once a well-grounded claim has been 
established, VA has a duty to assist the veteran in 
developing the facts of the claim.  Epps, supra.  In this 
case, the veteran stated that his supervisor immediately 
after his service separation could provide evidence that the 
veteran had flat feet immediately after service.  The veteran 
supplied a name and address for this supervisor, identified 
as D.M., and has provided a copy of a receipt for certified 
mail which appears to reflect that mail from the identified 
individual was received by VA.  However, no such evidence is 
associated with the claims file.  Further development, 
including affording the veteran an opportunity to obtain this 
evidence or to obtain alternative evidence, is required prior 
to adjudication of the claim on the merits.  

The medical evidence of record includes an opinion that it is 
plausible that the veteran's back disorder is due to pes 
planus.  Since the outcome of the veteran's claim of 
entitlement to service connection for a back disorder is 
therefore entirely dependent on the determination as to 
whether or not pes planus is service-connected, adjudication 
of the claim for service connection for a back disorder must 
be deferred pending the outcome of the claim for service 
connection for pes planus.  The Board notes that no 
determination as to the well-groundedness of the claim for 
service connection for a back disorder as secondary to a foot 
disorder may be made until completion of adjudication of the 
claim for service connection for pes planus.  Therefore, the 
claim for service connection for degenerative joint disease 
of the lumbosacral spine is deferred until completion of the 
determination as to service connection for pes planus. 

Therefore, in order to afford the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary. Therefore, 
the case is REMANDED for the following action:

1.  The RO should again attempt to 
contact D.M. at the address supplied by 
the veteran.  If there is no response, 
the veteran should be so notified and 
should be afforded the opportunity to 
attempt to locate a new address for D.M. 
or to identify an alternative individual 
familiar with his post-service 
difficulties.  

2.  The veteran should also be offered 
the opportunity to identify or submit 
alternative types of evidence to 
establish the condition of his feet prior 
to service and proximate to service 
discharge, such as employment, insurance, 
or education-related medical 
examinations, statements of high school 
teachers or friends, reports of 
observation of friends, co-workers, 
fellow servicemen, co-workers proximate 
to service discharge, written medical 
opinion, and the like.

3.  The veteran should also be offered 
the opportunity to obtain medical opinion 
as to the onset or etiology of pes planus 
(flat feet) in writing.

4.  The veteran should be offered the 
opportunity to identify or submit any 
private medical records that might be 
relevant, or any VA clinical records that 
might be relevant which have not yet been 
associated with the file.

5.  The veteran should be afforded a VA 
examination of the feet by an examiner 
who has not previously examined the 
veteran.  The claims file and a copy of 
this decision should be made available to 
the examiner prior to the requested 
examination.  The examiner is requested 
to review the veteran's claims file, 
including service medical records, VA 
examination reports and private and VA 
medical records and statements.

In the report of examination, the 
examiner should discuss the veteran's in-
service and post-service clinical 
history.  Any diagnostic tests or studies 
necessary should be completed and all 
clinical manifestations should be 
reported in detail.  The examiner should 
render an opinion, with supporting 
analysis, as to whether it is at least as 
likely as not that pes planus, if 
present, was incurred during service or 
aggravated as a result of service.  If 
the examiner determines that the veteran 
had pes planus prior to service, and that 
pes planus was aggravated in service, the 
examiner should describe the pre-
aggravation and post-aggravation levels 
of the foot disability, with the 
difference between the two levels being 
the additional disability resulting from 
the aggravation.  A complete rationale 
for all opinions and conclusions 
expressed should be provided.  

6.  After all development requested has 
been accomplished, the RO should 
readjudicate the claim of entitlement to 
service connection for pes planus.  

7.  After completion of adjudication of 
the claim for pes planus, the RO should 
readjudicate the claim for service 
connection for degenerative joint 
disease, lumbar spine.  If the veteran 
establishes a well-grounded claim for 
that benefit, the RO should undertake any 
development necessary to properly 
adjudicate the claim.

If any benefit sought remains denied, the 
RO should ensure that the veteran and his 
representative are furnished an 
appropriate supplemental statement of the 
case and afforded an opportunity to 
respond.

The purpose of this REMAND is to obtain additional 
development and to accord the veteran due process of law.  
The Board intimates no opinion, either factual or legal, as 
to the ultimate determination warranted in this case.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 



